Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a Final action on the merits in response to the application filed on 06/20/2022.
Claims 1, 5, 8, 12, 15 and 19 have been amended. Claims 1 – 20 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.
Applicant’s amendment is sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous office action.

Response to Arguments

Applicant’s remarks have been considered.
In the remarks Applicant argues, “Applicants further respectfully submit that the claimed invention could not be performed in the human mind, as the human mind is not equipped to perform the claim limitations, as recited.” (pg.11)
The claimed limitations encompass Mental Processes related to observation and evaluation of data (e.g. data analysis and comparison), but for a generic computer component (e.g. a server). For example, calculating the supply of a product can be performed in the human mind or with a pen and paper. 
Based on the October 2019 Update: SME, “Claims can recite a mental process even if they are claimed as being performed on a computer,” (pg.8). Here, generic computer components (e.g. a server) are performing generic computer functions such as calculating a supply of the product, receiving demand orders and allocating supplies using various modules. 


Applicant argues, “Applicants further respectfully submit that the claimed Calculate DDR Module, Calculate Plan Module and GSDL Module, as a system architecture, are not mere mental processes because they are not directed to steps that are performed mentally, but rather recite discreteResponse to Office Action Attorney Docket No. 5029021-0460 Serial No. 1 .6/420,570 Page 14 of 16system architectural elements that, among other things, provides a technological improvement in the data processing required by a supply chain. 
	Applicant has not provided sufficient support in the claims or the Specification to demonstrate a technological improvement in data processing. The claims appear to be directed an improved business process for configuring service priorities in supply chain planning. Additionally, there is no support for an improvement in a technology or a technical field. 



Applicant’s arguments, see Remarks pg. 15, filed 06/20/2022, with respect to 35 U.S.C. 103(a) have been fully considered and are persuasive.  The rejection has been withdrawn. 

                 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
calculating… the supply of the product for the first supply chain entity for a supply allocation duration time period;
receiving… demand orders for the product from the second supply chain entity and the fourth supply chain entity for at least the supply allocation duration time period, wherein the priority of the orders for the fourth supply chain entity are a higher priority than the orders for the second supply chain entity; 
allocating… supplies within the supply allocation duration time period to firm plan arrivals based on a location priority and a demand date; 
generating… a shipment recommendation for each allocated supply that meets a firmed planned arrival; and 

The limitation under its broadest reasonable interpretation covers Mental Processes related to evaluation of information, but for recitation of a generic computer component (e.g. server). For example, calculating the supply of a product can be performed in the human mind or with a pen and paper. Additionally, the claim recites Certain Methods of Organizing Human Acting related to commercial or legal interactions including agreements and legal obligations (e.g. receiving and fulfilling orders). Accordingly, the claim recites abstract ideas of Mental Processes and Certain Methods of Organizing Human Activity. 
Independent Claims 8 and 15 substantially recite the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to meeting priority demands within a minimum allocation duration time, Claim 3 is directed to create one or more separate shipment recommendations, Claim 4 is directed to demand forecasting, Claim 5 is directed to generating linkages across supply chain network, Claim 6 is directed to generating one or more SKU level planned arrivals and Claim 7 is directed to calculating safety stock. Claims 9-14 and 16-20 substantially recites the subject matter of claims 2-7 encompass the same abstract ideas. The dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of calculating using a calculate plan module, receiving using a calculate dynamic demand response module, allocating using a generate supply and demand links module and generating using the calculate plan module a shipment. Claim 8 recites a system including the additional elements of a server comprising a processor and a memory and Claim 15 recites a non-transitory computer readable medium and a server along with various modules noted above for performing the claimed limitations.  These are generic computer components recited at a high level of generality for performing generic computer functions. 
For instance, the step of producing a product by a first entity is interpreted as merely providing a product or instructions for producing a product.  The steps of receiving orders for products and receiving demand orders using DDR module for the product are data collection activities, which is considered extra-solution activity. The step of calculating the supply of the product  using a calculate plan module involves mathematical operations (e.g. evaluation, analysis of data) which could be performed mentally or with a pen and paper. The step of allocating supplies using a generate supply and demand links module involves data analysis to perform the allocation. The use of specific modules does not change the core functionality. The step of transportation items to supply chain entities is considered extra-solution activity as the transporting is incidental to the primary process of replenishment planning and is merely a nominal or tangential addition to the claim. (MPEP 2106.05(g).  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a server). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a server). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional element of a server comparing a processor and a memory and a non-transitory computer readable medium for performing the above steps are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. 
	The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Therefore, Claims 1-20 are ineligible.


	Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Konanur et al. (US 9779381) discloses simultaneous computation of optimal order point and optimal order quantity in a multi-echelon environment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683